Clement, Oh. J.
By section 10 of title X of the revised charter of this city (Laws of 1888, p. 995) the board of assessors have power to rectify any error in an assessment for a local improvement only in five cases, and the facts now before us do not come under either of such cases. The error of the assessors (if there was error) was not clerical, as in the case of People ex rel. Nostrand v. Wilson, 119 N. Y. 515, where a similar clause in the charter of 1873 was construed by the Court" of Appeals. A clerical error in an assessment roll is an error of form, not an error of the assessors in levying the assessment, nor an error of law. In the Matter of Hermance v. Board of Supervisors, 71 N. Y. 481.
A mandamus will issue, in a proper case, to compel a public officer to perform his duty imposed by law, but it is never issued to compel the performance of an act which the law prohibits. It is clear that the assessors can only correct errors where the section of the charter before referred to permits, and not otherwise.
Order affirmed, with ten dollars costs and disbursements.
Osbobne, J., concurs.
Order affirmed, with ten dollars costs and disbursements*